DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Application No. 16/733,218 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-20 of U.S. Application No. 16/733,218   contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,6,10,11,15,16,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (US Application 2019/0140769, hereinafter Rong) in view of Lee et al. (US Application 2015/0181574, hereinafter Lee).
Regarding claims 1, 6, 11, 16, Rong discloses a method in a User Equipment (UE) (120), a base station (110) for wireless communications (Figs. 1-11), comprising:
  receiving a first signaling, the first signaling being used to indicate M first-type time window(s) in a first sub-band, the M first-type time window(s) in the first sub-band being reserved for a first-type reference signal, and M being a positive integer (as shown on figs. 1,2 and described on [0023]-[0028], signaling set are  receiving in a time-frequency resource having time window(s) in a sub-band. the signaling set comprising different formats based on physical layer signaling where different formats is represented by positive integers as claimed by the instant application); 

However, Lee teaches  determining that it is only needed to receive the first-type reference signal in M1 first-type time window(s) of the M first-type time window(s) in the first sub-band, M1 being a positive integer no greater than the M; in instances in which a first set of conditions is met, a first radio signal is transmitted in a first time-frequency resource; wherein the first set of conditions is used to determine whether the first radio signal is transmitted; the first set of conditions comprises that the M1 is no greater than a first threshold([0118]-[0149]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee with the teaching of Rong by using the above features such as determining that it is only needed to receive the first-type reference signal in M1 first-type time window(s) of the M first-type time window(s) in the first sub-band, M1 being a positive integer no greater than the M; in instances in which a first set of conditions is met, a first radio signal is transmitted in a first time-frequency resource; wherein the first set of conditions is used to determine whether the first radio signal is transmitted; the first set of conditions (Abstract).
Regarding claims 5,10,15,20, Rong discloses the method according to claim 1, comprising: monitoring a second signaling in a third time-frequency resource; wherein the second signaling is used to determine that the first radio signal is correctly received; or, monitoring a second signaling in a third time-frequency resource; wherein the second signaling is used to determine that the first radio signal is correctly received; the ([0023]-[0028]).
Allowable Subject Matter
Claims 2-4,7-9,12-14,17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461